Order entered June 24, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00321-CR

                                 HONGOLI PAN, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Collin County, Texas
                          Trial Court Cause No. 004-86330-2012

                                           ORDER
       The Court ORDERS Claudia Webb, official court reporter of the County Court at Law

No. 4, to file, within FIFTEEN DAYS of the date of this order, a supplemental record

containing State’s Exhibit no. 2, a DVD.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE